                             Case 3:19-cv-00492-BJD-JRK Document 1-1 Filed 04/30/19 Page 1 of 4 PageID 10
                                                         Exhibit A to the Complaint
Location: Jacksonville, FL                                                                             IP Address: 162.201.167.6
Total Works Infringed: 68                                                                              ISP: AT&T U-verse
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            F7A1664897ED25B4A69E74183370FD8202E9A9E0     02/19/2019       Vixen         02/18/2019       03/11/2019       PA0002158598
                                                           10:54:55
 2            0055B788E96EAA3B5D4A4142C2DF5337045FFD4D     12/03/2018       Vixen         07/13/2018       08/07/2018       PA0002131906
                                                           13:46:09
 3            0279F8114C90ECBC2C775793D7CD9105ED963856     01/15/2018       Blacked       01/15/2018       01/24/2018       PA0002101768
                                                           21:54:14
 4            02800763AFE8EEA86F468C93B686BAF9C9CC3A3B     01/02/2019       Tushy         01/01/2019       02/02/2019       PA0002155376
                                                           12:18:18
 5            07D621EEA74765FC0981567F5C7C895B053E76C3     08/13/2017       Vixen         06/03/2017       07/07/2017       PA0002070834
                                                           17:12:31
 6            0CAE44A3DBD8F5673DC978E864B5E7CAE0909F40     09/20/2018       Blacked Raw   09/19/2018       11/01/2018       PA0002143420
                                                           10:44:48
 7            10DB5BB485F41FE8ED9AF235D6B113C3D73C2BC1     12/26/2018       Vixen         12/25/2018       01/22/2019       PA0002147901
                                                           13:55:36
 8            122C6F27C0629FD20EC8AFEAAAD8AF5F852CE154     07/07/2018       Blacked Raw   07/06/2018       07/26/2018       PA0002112158
                                                           02:11:01
 9            1B81D3B72BF7076FFB7BACB005CF7907B35B1A70     01/06/2018       Blacked Raw   12/18/2017       01/23/2018       PA0002101753
                                                           14:25:36
 10           1DE2F763010DA2CDC8A6FD27AF18A2B92B5FEA5E     01/11/2019       Blacked       01/10/2019       02/02/2019       PA0002155382
                                                           13:02:48
 11           22E756AB10195C299D4EF6CDE019BC534B8A8E62     06/21/2018       Tushy         06/20/2018       08/07/2018       PA0002132405
                                                           10:48:47
 12           25075BEE3E430D7FF4B45A78867471F6EA59D266     12/28/2018       Tushy         12/27/2018       01/22/2019       PA0002147899
                                                           14:15:34
 13           2EA0290F13E4A4197E055E913DFCD0B58D85DF2B     10/14/2018       Tushy         10/13/2018       11/01/2018       PA0002143435
                                                           14:04:29
 14           2F852019D87E3D9B31001680D6A4FBF2B42CFAD7     10/08/2018       Tushy         10/08/2018       11/01/2018       PA0002143422
                                                           20:32:26
 15           2FE5A77075580DAA4C39306919575DCDAA4749C9     05/20/2017       Blacked       05/20/2017       06/22/2017       PA0002039289
                                                           21:38:05
 16           3350AD6ED2ECD3F20CA9BFAB853A3CED164589B0     08/06/2018       Blacked Raw   08/05/2018       09/01/2018       PA0002119682
                                                           02:51:58
 17           3B431F68A4F96AEEF4E63A2EDA36B635B3FD3CE5     08/11/2018       Blacked Raw   08/10/2018       09/05/2018       PA0002135668
                                                           03:07:55
                  Case 3:19-cv-00492-BJD-JRK Document 1-1 Filed 04/30/19 Page 2 of 4 PageID 11
Work   Hash                                       UTC          Site          Published    Registered   Registration
18     3C64DE25A475C2A641C10DC2A8A92F74581AF4E7   01/28/2019   Tushy         01/26/2019   02/22/2019   PA0002155150
                                                  10:45:03
19     3FAFBAE34C2D75BE3584038E1FB6D029EBAFC6FC   03/31/2018   Vixen         03/30/2018   04/17/2018   PA0002116756
                                                  10:00:05
20     42D25EA4B1A9033D15803A9F27699FE5ACBE02AD   08/02/2018   Vixen         08/02/2018   09/01/2018   PA0002119574
                                                  23:13:41
21     42D986CD70A88571BE1AB408302058F29AD7D049   12/01/2017   Vixen         11/30/2017   01/04/2018   PA0002097470
                                                  01:24:06
22     4A3136B25E195764C6A5BFB40F2A05BF4D67FC78   10/28/2018   Blacked       10/27/2018   12/10/2018   PA0002145828
                                                  00:07:59
23     518A4806C0BFEB6946ACDB5F37D2F08C4F2DD5A5   08/23/2018   Vixen         08/22/2018   09/05/2018   PA0002135676
                                                  11:05:18
24     5276AA353AF0E85CBAF9386EBD9DE0D312F857C1   07/05/2018   Blacked       07/04/2018   08/07/2018   PA0002131913
                                                  10:49:33
25     55F7B9F32708505215277682261028FEDB590A60   05/16/2018   Blacked       05/15/2018   06/19/2018   PA0002126654
                                                  11:08:22
26     597D47FD186A62BB4EB4EA30EEAA11ECBEC96ACB   04/02/2018   Blacked       03/31/2018   04/12/2018   PA0002091516
                                                  21:43:55
27     5EBAA857DB4CB94E7B579561C0FBE666094E0A10   06/17/2018   Blacked Raw   06/16/2018   07/14/2018   PA0002128317
                                                  15:27:04
28     60FEB3E4F343965C4C847A6F071D77F52C61BB52   09/23/2018   Tushy         09/23/2018   11/01/2018   PA0002143415
                                                  21:41:53
29     628B68825D76E58E7D4FD13905CECE3D6CAFF612   08/18/2018   Blacked       08/18/2018   09/05/2018   PA0002135664
                                                  20:52:01
30     650637F4C368482C7EBB844370A51B7A377FFF4E   01/18/2019   Blacked Raw   01/17/2019   02/22/2019   PA0002155141
                                                  02:23:28
31     65EA0DDE10C5C488BECBF15977B0E7E0F5556E7A   11/28/2018   Tushy         11/27/2018   01/22/2019   PA0002149851
                                                  11:39:17
32     6677A34981ADD5ECD31DE1CA597F1FFC7F7D5D77   05/21/2018   Blacked       05/20/2018   07/14/2018   PA0002128469
                                                  10:43:47
33     69BA9C8EC6B3C2D9FB6CD545B85991237BC901C2   09/10/2018   Blacked Raw   09/09/2018   10/16/2018   PA0002127792
                                                  09:59:03
34     7B49F1542CA227EB051129784E4FA7D5CACC7DC4   10/05/2018   Blacked Raw   10/04/2018   10/16/2018   PA0002127787
                                                  00:30:47
35     83B2F9CA22105C972F55D81AEFE628606713A3F4   08/26/2018   Blacked Raw   08/25/2018   10/16/2018   PA0002127783
                                                  15:02:35
36     8C42C3283492943B6CBC29AE37C6DBE668701698   12/19/2018   Tushy         12/17/2018   02/02/2019   PA0002155393
                                                  13:49:02
                 Case 3:19-cv-00492-BJD-JRK Document 1-1 Filed 04/30/19 Page 3 of 4 PageID 12
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     A1D049D475923190FF3A7134A0D2B9F10D62914B   09/27/2018   Vixen         09/26/2018   10/16/2018   PA0002127776
                                                  03:17:03
38     A38912E4AA36FD2BD2982A463D22218269E278C7   09/08/2018   Blacked       09/07/2018   10/16/2018   PA0002127772
                                                  10:03:23
39     A62630310E9B12C6ECA5DE42C0B4737F82C500C3   07/30/2018   Blacked       07/24/2018   09/01/2018   PA0002119589
                                                  10:30:32
40     A7D8E54FCF615F5675572AF2E5F6B353CC2DE331   08/26/2018   Tushy         08/24/2018   11/01/2018   PA0002143429
                                                  15:02:21
41     ACBF2C742DFB571CCC35D824499F49A870296255   06/22/2018   Blacked Raw   06/21/2018   07/26/2018   PA0002112156
                                                  03:29:15
42     ADA0E29CC500CD87DFDFB6F06A1519580019BDB3   06/29/2018   Vixen         06/28/2018   07/26/2018   PA0002112159
                                                  11:21:45
43     AE239D62AECAF3E11B72744CA93C44F09BAECD9C   02/11/2018   Blacked Raw   02/11/2018   03/02/2018   PA0002104740
                                                  23:51:59
44     AE6A6BB73F9D2166B8D632CC6777CED24397157E   01/03/2019   Blacked Raw   01/02/2019   02/02/2019   PA0002155379
                                                  01:26:20
45     B8B5E999A94962328D350DA0E80A1725B23D450D   01/06/2018   Blacked Raw   12/23/2017   01/15/2018   PA0002099706
                                                  14:33:58
46     BE6B8E0620CEEA3BB8E9185925A3C42D0CFA59B6   07/30/2018   Vixen         07/23/2018   09/05/2018   PA0002135670
                                                  10:33:14
47     C0E42D6F2116A50652E4E866102882E3A01D3043   11/07/2018   Blacked       11/06/2018   11/25/2018   PA0002136603
                                                  01:44:12
48     C107588A00810F57F076C5926BF6D8624E4BCAD1   08/24/2018   Blacked       08/23/2018   11/01/2018   PA0002143434
                                                  02:49:19
49     C32CF4467731185E1DD2025B999781FE21815A81   10/12/2018   Blacked       10/12/2018   10/28/2018   PA0002130455
                                                  21:35:06
50     C50D0EEF4CEE0FA573261BAD95BCAD98EB9ED953   08/28/2017   Blacked       08/28/2017   09/15/2017   PA0002052848
                                                  22:55:02
51     C8D1E5C19A4221AC02A97002AB885906308DAC93   01/17/2018   Blacked Raw   01/17/2018   01/24/2018   PA0002101760
                                                  23:43:08
52     CAC46062AD4B1599AE11C54170D75FD6205E9E6B   10/30/2018   Tushy         10/28/2018   12/10/2018   PA0002145831
                                                  02:57:39
53     CD697A3549A0F9C1A1B30D3FE01F50E6F82FA365   04/16/2018   Blacked       04/15/2018   05/23/2018   PA0002101306
                                                  10:09:59
54     D0720E40A29F75FE2EBCC6B385E7B73468F47A9B   09/28/2017   Vixen         09/21/2017   10/10/2017   PA0002086168
                                                  19:41:57
55     D4B313C5EE736A3C9E40BFF41E1E03EDE4B2CEE4   04/02/2018   Blacked Raw   03/28/2018   04/12/2018   PA0002091513
                                                  21:38:17
                 Case 3:19-cv-00492-BJD-JRK Document 1-1 Filed 04/30/19 Page 4 of 4 PageID 13
Work   Hash                                     UTC          Site          Published    Registered   Registration
56     D629C1BE08933BB60DF199F6F24E3812EA2C6C73 10/13/2017   Blacked       10/12/2017   10/19/2017   PA0002058296
                                                00:31:47
57     D6699A993927D144FD06592C1B105D82545E60AE 12/19/2018   Blacked Raw   12/18/2018   02/02/2019   PA0002155391
                                                13:50:36
58     D6FF33CDDB5C3C204EA44BFF85934ADA5BAD3B07 05/06/2018   Blacked       05/05/2018   05/24/2018   PA0002101366
                                                18:19:04
59     E39211CD578D8725EC56A93E4277596E667706A6 10/24/2018   Tushy         10/23/2018   11/25/2018   PA0002136621
                                                03:17:26
60     F4B1214D5F997A14D4D5996E170CB5F3C2D0C597 10/12/2017   Vixen         10/11/2017   10/19/2017   PA0002090452
                                                01:48:02
61     F6CE08796E7200EA0845FF9313369CF337C207BF 07/30/2018   Vixen         07/28/2018   09/01/2018   PA0002119572
                                                10:35:39
62     F79E9037C1959A36DDE9D3A3C60906BED4EBBAF3 01/05/2018   Blacked       12/31/2017   01/15/2018   PA0002099700
                                                03:04:58
63     F827EDACEB3B33A1E69273B205B9B9285A1FCC98 01/21/2019   Blacked       01/20/2019   02/22/2019   PA0002155135
                                                05:03:06
64     F968B8F2FF6553844973217A1AEA0168A29B1092 12/03/2018   Vixen         10/26/2017   12/04/2017   PA0002098029
                                                13:59:04
65     F9E101EA92C17F5285F5E7917D00B7654F42CFE6 06/07/2018   Blacked Raw   06/06/2018   07/14/2018   PA0002128447
                                                10:43:04
66     FB7E3EA3B9E083499E761482A6C6D7DFDB749555 10/06/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                21:33:58
67     FE290FA09DACD4364A03F1A1D060BE213CD378B2 12/08/2018   Tushy         12/07/2018   01/22/2019   PA0002149849
                                                11:27:55
68     FEBF5068F8367C2A8F2CA52E3044919FF66FFA3A 02/14/2018   Vixen         02/13/2018   03/02/2018   PA0002104793
                                                22:21:57
